MEMORANDUM**
Paul R. Jones appeals pro se the district court’s denial of his motion for reconsideration of its order dismissing his action under the Indian Civil Rights Act (ICRA), 25 U.S.C. § 1301 et seq., alleging that his former employer discriminated against him on the basis of race and age. We have jurisdiction pursuant to 28 U.S.C. § 1291. We will reverse the district court’s denial of a FedR.Civ.P. 60(b) only upon a clear showing of abuse of discretion. Molloy v. Wilson, 878 F.2d 313, 315 (9th Cir.1989). We affirm.
Jones moved for reconsideration on the ground that his failure to oppose the defendants’ motion to dismiss was excusable. The district court did not abuse its discretion in denying reconsideration because, in any event, ICRA provides no federal cause of action, outside habeas corpus, against a tribe or its officers. See Santa Clara Pueblo v. Martinez, 436 U.S. 49, 59, 98 S.Ct. 1670, 56 L.Ed.2d 106 (1978).
We do not reach claims that were not raised in Jones’ complaint. See Allen v. City of Beverly Hills, 911 F.2d 367, 372-73 (9th Cir.1990).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.